 138324 NLRB No. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge™s finding that the Respondent violated Sec.8(a)(5) and (1) by denying the Union™s request for personal service
contract information, we note that the Board has previously rejectedthe same arguments advanced by the Respondent hereŠi.e., that the
disclosure of similar wage information would violate employee con-
fidentiality and privacy interestsŠwhen raised by other employers in
the broadcasting industry. See, e.g., WXRK, 300 NLRB 633, 636(1990); WCCO Radio, 282 NLRB 1199, 1204Œ1206 (1987), enfd.844 F.2d 511 (8th Cir. 1988); Radio Station WLOL, 181 NLRB 560,561Œ562 (1970).2We shall modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).1Unless stated otherwise, all dates occurred during 1993.Retlaw Broadcasting Company, a subsidiary ofRetlaw Enterprises, Inc., d/b/a KJEO-TV andAmerican Federation of Television and Radio
Artists, AFLŒCIO. Cases 32ŒCAŒ13537Œ1, 32ŒCAŒ13537Œ2, and 32ŒCAŒ13537Œ3July 29, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn December 30, 1994, Administrative Law JudgeWilliam J. Pannier III issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
brief and has decided to affirm the judge™s rulings,
findings, and conclusions1and to adopt the rec-ommended Order, as modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Retlaw Broadcasting Com-
pany, a subsidiary of Retlaw Enterprises, Inc., d/b/a
KJEO-TV, Fresno, California, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order as modified.Delete paragraphs 2(d) through (f) and substitute thefollowing.‚‚(d) Preserve and, within 14 days of a request,make available to the Board or its agents, for examina-
tion and copying, all payroll, business and other
records necessary to verify recission of any merit wage
increases requested by the above-named labor organi-
zation.‚‚(e) Within 14 days after service by the Region,post at its Fresno, California facility copies of the at-
tached notice marked ‚‚Appendix.™™5Copies of the no-tice, on forms provided by the Regional Director for
Region 32, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places, including all places where notices
to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the no-tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed any facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at such facility at any time since November
8, 1993.‚‚(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.™™Jeffrey L. Henze, Esq., for the General Counsel.Thomas E. Campagne and Sarah A. Wolfe, Esqs. (Thomas E.Campagne & Associates), of Fresno, California, for theRespondent.Mathis L. Dunn Jr., of Bothell, Washington, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEWILLAMJ. PANNIERIII, Administrative Law Judge. Iheard this case in Fresno, California, on May 26, 1994, based
on a complaint and notice of hearing issued on February 24,
1994, and an amendment to complaint, issued on May 10,
1994, by the Regional Director for Region 32 of the National
Labor Relations Board (the Board). The complaint and
amendment to complaint are based on unfair labor practice
charges each of which were filed on November 8, 1993,1andalleges violations of Section 8(a)(1) and (5) of the National
Labor Relations Act (the Act). All parties have been afforded
full opportunity to appear, to introduce evidence, to examine
and cross-examine witnesses, and to file briefs. Based on the
entire record, on the posthearing brief filed by the General
Counsel and the prehearing brief filed by Respondent, as
well as the arguments made during the hearing, and on my
observations of the demeanor of the witnesses, I make the
followingFINDINGSOF
FACTI. JURISDICTIONAt all material times Retlaw Broadcasting Company, asubsidiary of Retlaw Enterprises, Inc., d/b/a KJEO-TV (Re-
spondent) has been a California corporation with an office
and place of business in Fresno, California, and has been en-
gaged in the operation of a television station there. In the
course and conduct of those business operations during the
12-month period preceding issuance of the complaint, Re-
spondent has derived gross revenues in excess of $100,000,
has held membership in or subscribed to various interstate
news services, including the Associated Press, has advertised
nationally sold products, and has transmitted programmingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00138Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 139RETLAW BROADCASTING CO.originating outside the State of California. Therefore, I con-clude that at all material times Respondent has been an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
At all material times American Federation of Televisionand Radio Artists, AFLŒCIO (the Union) has been a labor
organization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
Respondent and the Union maintain collective-bargainingrelationships for employees working at several locations inthe western United States. One is at Fresno where, as de-
scribed in section I, supra, Respondent operates television
station KJEO. For over 30 years the parties have maintained
a bargaining relationship for employees there in an admit-
tedly appropriate bargaining unit of:All full time and regular part-time Artists who partici-pate in television programs broadcast over the facilities
of Respondent that are produced by Respondent (or are
produced by others using Respondent™s facilities),
whether such broadcasts be live, filmed, taped, or other-
wise pre-recorded or prepared in advance of broadcast;
excluding all other employees, all non-performing em-
ployees of Respondent such as secretaries, receptionists,
or salespersons, who are not employed more than twice
a year on commercials except where auditions have
been held among Artists or the advertising account
would otherwise be jeopardized, personnel whose ap-
pearance is incidental to the performance and whose
primary function is to provide atmospheric effect,
guards, and supervisors as defined in the Act.The most recent collective-bargaining contract covering thoseemployees was effective by its terms from July 1, 1990,
through July 1, 1993.In an effort to negotiate a contract to succeed that one, theUnion and Respondent participated in negotiating sessions on
June 29 and 30 and on July 1 and 26. During the afternoon
of that last session, Respondent submitted a fourth set of
counterproposals as its ‚‚‚last and finalŠtake it or leave it™
counter proposal.™™ But the Union was unwilling to accept it.
Nor has it been willing to do so since then. By letter dated
August 18, Respondent announced that it ‚‚hereby declares
that the parties are deadlocked and at impasse. Further,
please be advised that, since, we are at good-faith impasse,
[Respondent] hereby now exercises its right to unilaterally
implement its aforementioned Last, Best and Final Collec-
tive-Bargaining proposal,™™ as set forth in its fourth set of
counterproposals submitted to the Union on July 26.By conclusion of the July 26 negotiating session the par-ties had been unable to reach agreement on five items: insur-
ance, multiple duties pay, union security, merit pay increases,
and personal service contracts (PSCs). The first three of them
do not give rise to any issue in this proceeding. The parties
worked out the insurance dispute. In his brief, counsel for the
General Counsel states that ‚‚the complaint allegations in this
regard are limited to the merit pay system and the negotia-
tion of PSC™s [sic] with newly hired employees.™™In essence, PSCs are the product of a ‚‚star™™ system insuch industries as broadcasting, entertainment, and profes-
sional sports. That is, they are contracts negotiated and exe-
cuted directly between an employer and a high visibility em-
ployee, with the latter normally represented by an agent and,
perhaps, by an entertainment attorney, as well. Usually PSCs
provide some termsŠsuch as compensation, penalties for at-
tempts to resign before the PSCs™ term expires, exemption
from any disputes resolution procedure of nonrenewal of em-
ployment on expiration of a PSCŠwhich differ from those
in the collective-bargaining contract otherwise governing the
employment terms of an employee-party to a PSC.The Union has never objected to negotiation and executionof PSCs between Respondent and unit employees. Article
13.05, ‚‚Minimum Terms,™™ on page 36 of the 1990Œ1993contract, pertained to that subject:This Agreement states the minimum terms for em-ployment of an Artist, and the Company will not em-
ploy an Artist on terms less favorable to him than those
stated in it. Consequently, any contract the Company
may have with an Artist shall be deemed modified to
accord with this Agreement, except to the extent such
contract provides more favorable terms for the Artist.
However nothing in this agreement will prevent the
Company from agreeing with an Artist on higher com-
pensation or other benefits for either services covered
by this Agreement or additional services.According to Respondent, historically that provisionŠwhichis identical to one appearing in, at least, the contract preced-
ing the 1990Œ1993 oneŠallowed it exemption from three
areas of its collective-bargaining contract: from wage in-
creases that ordinarily would be granted during the collec-
tive-bargaining contract™s term, from grievance and arbitra-
tion provisions whenever an employee™s employment was not
continued following expiration of a PSC, and from having to
provide severance pay to such an employee.During the June-July negotiations each party made propos-als for greater specificity in article 13.05. By conclusion of
the July 26 session, the Union™s proposed revision of it read:This Agreement states the minimum terms for em-ployment of an Artist, and the Company will not em-
ploy an Artist on terms less favorable to him or her
than those stated in this agreement. Consequently, the
Company may enter into PSC™s [sic] or other contracts.
However, any PSC or other contract which the Com-
pany may now have or may later enter into with an
Artist shall be deemed modified to accord with this
Agreement, except when the PSC or other contract pro-vides more favorable terms for the Artist than this
Agreement. Further, nothing in this Agreement will pre-
vent the Company from agreeing with an Artist on
higher compensation or other benefits for either serv-
ices covered by this Agreement or additional services.In contrast, Respondent was proposing a revision thatwould read:This Agreement states the minimum terms for em-ployment of an Artist, and the Company will not em-
ploy an Artist on terms less favorable to him or herVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00139Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
than those in this agreement. Consequently, the Com-pany may enter into PSC™s [sic] or other contracts.
However, any PSC or other contract which the Com-
pany may now have or may later enter into with an
Artist shall be deemed modified to accord with this
Agreement, except when the PSC or other contract(when considered as a whole) provides more favorable
terms for the Artist than this Agreement (when consid-
ered as a whole); and/or except when the salary withinthe PSC or other contract exceeds the CBA minimum
salary by 20%. Further, nothing in this Agreement will
prevent the Company from agreeing with an Artist on
higher compensation or other benefits for either serv-
ices covered by this Agreement or additional services.Briefly, while the subject is focused, the General Counselcontends that PSCs are not a subject encompassed by Section
8(d) of the Act. Accordingly, alleges the General Counsel, it
is no more than a permissive bargaining subject and by bar-
gaining to impasse concerning it, Respondent violated Sec-
tion 8(a)(5) and (1) of the Act. In opposition, Respondent
presented some evidence attempting to show that the July 26
impasse had not resulted from a deadlock about the subject
of PSCs. In any event, argues Respondent further, PSCs are
encompassed by Section 8(d) of the Act and, consequently,
are a mandatory subject concerning which parties can legiti-
mately negotiate to impasse. Should it be determined that
Respondent is correct in that further argument, that PSCs are
a mandatory bargaining subject, the General Counsel ad-
vances an alternative allegation based on the course of events
pertaining to PSCs and, as well, pertaining to merit increases
for employees not parties to PSCs. The latter was also a sub-
ject concerning which the parties had reached deadlock on
July 26.As to that subject, the Union had initially proposed annualautomatic increases for non-PSC employees. Respondent
countered with a proposed merit system, whereby each non-
PSC employee™s performance would be evaluated annually
and Respondent would determine, in its sole discretion, the
amount of merit increase, if any, that employee would be
awarded. As a part of that overall program, Respondent pro-
posed creation of a merit pay pool from which funds for in-
dividual merit payments would be drawn.Though not particularly enamored by the concept of amerit system, the Union was willing to propose on July 26
a plan providing for 2-percent fixed annual increases for all
non-PSC employees, with an additional amount equal to 2
percent of their total compensation annually being placed in
the merit pool, from which individual merit increases would
be drawn pursuant to Respondent™s above-described proposed
system. By contrast, Respondent™s July 26 merit wage pro-
posal was for a fixed 1-percent increase and a 2-percent
merit pool deposit during the first contract year. But there
would be no further automatic increases during either of the
succeeding contract years. Instead, during the second one an
amount equal to 3 percent of non-PSC employees™ wages
would be deposited into the merit pool, followed by an
amount equal to 4 percent during the final contract year. The
Union was unwilling to accept that proposal.The General Counsel™s above-mentioned alternative allega-tion is based on the actual implementation of both the PSC
and merit pay proposals by Respondent. As to the former,the Union agreed at the July 26 negotiating session that Re-spondent could continue honoring existing PSCs and, more-
over, could negotiate and execute succeeding PSCs with em-
ployees who were then parties to them, but whose PSCs ex-
pired after July 26. It is undisputed, however, that the Union
stated that it opposed negotiation of PSCs with any employee
newly hired by Respondent after July 26.Nevertheless, the parties stipulated that two employeesŠKevin Landers and Kenneth CrumptonŠhad been hired after
the asserted July 26 impasse and that ‚‚they simultaneously
signed the PSC™s [sic] and were employed.™™ They further
stipulated that since July 26 merit increases, some in
amounts more than others, had been granted to all unit em-
ployees not covered by PSCs. In fact, because Respondent
has placed more than the proposed amount in the merit pool,
the merit increases have averaged at least 4 percent. Finally,
Respondent never notified the Union and afforded it an op-
portunity to bargain about individual merit increase awards.
Nor did it notify the Union that PSCs were being negotiated
with Landers and Crumpton, although it did tell each of
those two employees that he had a right to notify the Union
and ask it to participate in the negotiations for his PSC.There is no basis for concluding that Respondent had beenuncertain or unclear regarding the Union™s position about no
negotiations for PSCs directly with newly hired employees.
Aside from the above-described undisputed fact of what had
been said about the subject before the July 26 session had
concluded, the Union restated that position in a letter sent to
and received by Respondent™s vice president and general
manager, Donald C. Drilling, an admitted statutory super-
visor and agent of Respondent within the meaning of Section
2(13) of the Act. That letter is dated August 24 and responds
to Respondent™s August 18 letter. In it, the Union objects to
implementation of Respondent™s ‚‚last, best and final pro-
posal™™ and demands that dates and times be coordinated to
continue bargaining on terms for a contract. The letter also
states:This letter also confirms that [the Union] has rescinded[Respondent]™s right to negotiate Personal Service Con-
tracts effective July 26, 1993, for any newly hired em-
ployees. Any PSC negotiated after July 26,1993 for any
new hire is considered by [the Union] to be null and
void. In order to prepare for further negotiations, [the
Union] hereby demands copies of all existing PSC™s[sic] with bargaining unit employees and the names and
addresses of the bargaining unit. Please forward these
documents to me immediately.Having received no response to that letter, by letter datedSeptember 21 the Union again requested ‚‚continued bargain-
ing,™™ challenging Respondent™s position that ‚‚a legitimate
impasse™™ had been reached. The September 21 letter repeats
the above-quoted demand for information made in the Au-
gust 24 letter:In addition, [the Union] demanded and still demandscopies of all existing Personal Service Contracts (PSC™s
[sic]) with bargaining unit employees as well as the
names and addresses of the bargaining unit. Please for-
ward these documents to me immediately. You may re-
call that [the Union] and [Respondent] discussed sev-
eral issues concerning PSC™s [sic] in detail during bar-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00140Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 141RETLAW BROADCASTING CO.gaining and no solution was reached. In order to con-tinue our discussions copies of the requested PSC™s
[sic] are relevant and necessary.By letter dated October 19, Respondent™s counsel repliedto both letters from the Union. It asserts that impasse had
been reached and, accordingly, that it was proper under the
Act for Respondent to implement its last offer of July 26.
As to the Union™s objection to negotiation and execution of
PSCs with newly hired employees, counsel™s letter states:In other words, if and when, [Respondent] decides tohire a new employee and desires to enter into a Per-
sonal Service Contract with that employee, then and
only then will your so-called rescission of [Respond-
ent]™s ‚‚right to negotiate Personal Service Contracts™™
be a relevant dispute. In the meantime, however, please
be advised that it is [Respondent]™s position that this
issue has been thoroughly negotiated to good-faith im-
passe and that [Respondent] has implemented its posi-
tion in this regard, which is in essence, its long stand-
ing past practice as confirmed by the bargaining pro-
posals. As you recall, the bargaining proposal includes
the promise to advise the potential newly hired PSC
employee of [Respondent]™s recognition of [the Union]
and the employee™s right to involve [the Union] in the
PSC bargaining process. Further, that unilaterally im-
plemented proposal includes a proviso that the PSC ar-
rangement will exceed the Collective Bargaining Agree-
ment scale.Enclosed with the October 19 letter was a list of namesand addresses of all bargaining unit employees. Indicated on
that list were the ones who were working under PSCs. As
to the Union™s request for copies of all PSCs, however, coun-
sel™s letter continues:[L]et the record reflect that you did not make such re-quest until after impasse was declared. At no time dur-ing the bargaining process did you ever ask for a copy
of the Personal Service Contacts. Your desire to obtain
PSCs [sic], when you did not find them relevant at all
during the bargaining process, now appears pu[n]ative.
As you are aware, there are strong confidentiality and
relevancy concerns, as well as employee privacy issues,
involved when a bargaining union requests a copy of a
Personal Service Contract only after impasse has been
declared. Therefore, please be advised that [Respond-
ent] has no objection whatsoever to your obtaining cop-
ies of the PSC™s [sic] directly from the employees
themselves. That is why [Respondent] has marked on
the enclosure (once again for you) those employees cur-
rently operating under Personal Service Contracts. But
[Respondent] does not want to involve itself directly in
the potential confidentiality and privacy issues. There-
fore, you should approach the employee directly or
have your shop steward do so. This is particularly ap-
propriate since your request is made long after impasse
was declared and is irrelevant to the bargaining process.IV. DISCUSSIONBefore addressing the General Counsel™s alternative allega-tions, it is best to dispose of the independent allegation that
Respondent violated Section 8(a)(5) and (1) of the Act by re-
fusing to supply the Union with copies of all PSCs with unit
employees. As discussed in section III, supra, PSCs are em-
ployment contracts which Respondent negotiates directly
with unit employees. They set forth terms under which those
employees will be employed by Respondent, covering such
subjects as compensation and conclusion of employment on
expiration of the particular PSC. Obviously, those subjects
are among ones which, under Section 8(d) of the Act, go to
‚‚the core of the employer-employee relationship,™™ Curtiss-Wright Corp. v. NLRB, 347 F.2d 61, 69 (3d Cir. 1965), and,consequently, information concerning them is presumptively
relevant. That is, absent some additional consideration, an
employer violates Section 8(a)(5) and (1) of the Act if it re-
fuses to disclose to a statutory bargaining agent such infor-
mation pertaining to bargaining unit employees.As set forth in the October 19 letter, lack of good faithwas one such additional consideration which Respondent ad-
vanced to challenge the Union™s request for copies of all ex-
isting PSCs. In that regard, Respondent pointed specifically
to the fact that no request had been made for them until after
impasse had been asserted on July 26. Yet, assuming
arguendo that a valid impasse had then been reached, it did
not serve to terminate altogether the bargaining relationship
between the Union and Respondent. For, although an im-
passe means that ‚‚the parties have exhausted the prospects
of concluding an agreement and further discussions would be
fruitless,™™ Laborers Health & Welfare Trust v. AdvancedLightweight Concrete, 779 F.2d 497, 500 fn. 3 (9th Cir.1985), quoted with approval Laborers Health & WelfareTrust v. Advanced Lightweight Concrete, 484 U.S. 539, 543fn. 5 (1988), an impasse is nonetheless viewed as ‚‚only a
temporary deadlock or hiatus™™ in bargaining for a collective-
bargaining contract, Charles D. Bonanno Linen Service v.NLRB, 454 U.S. 404, 412 (1982), during which ‚‚there [is]no realistic possibility that continuation of discussion at that
time would have been fruitful.™™ Television Artists AFTRA v.NLRB, 395 F.2d 622, 628 (D.C. Cir. 1968).The bargaining process, itself, contemplates that passageof time following such a hiatus will lead one or the other
party to modify its positions(s) on deadlock issues, ibid., and,
once that occurs, all parties are obliged to resume negotia-
tions in a renewed effort to reach agreement on terms for a
collective-bargaining contract. Accordingly, even had im-
passe actually occurred on July 26, it served only to interrupt
the ongoing process of bargaining for a contract; it did not
serve to interrupt or suspend the Union™s status as the statu-
tory bargaining agent of employees in the historic bargaining
unit.As a general proposition, during such a hiatus in negotia-tions for a contract, an employer™s duty to disclose relevant
information is no different, and certainly no less, than exists
before impasse. For, ‚‚wage and related information pertain-
ing to employees in the bargaining unit should, upon request,
be made available to the bargaining agent without regard to
its immediate relationship to the negotiation or administration
of the collective-bargaining agreement,™™ Whitin MachineVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00141Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2No PSCs were produced in this proceeding. So it is not possibleto evaluate all of the subjects covered by them in the light of sub-
jects encompassed by Sec. 8(d) of the Act. Some PSC subjects may
not be mandatory subjects of bargaining. Some particular PSC sub-
jects may, indeed, be protected from disclosure by valid and recog-
nized confidentiality and privacy concerns. Based on the record,
however, there is no basis for reaching conclusions in those areas
as to particular terms in Respondent™s PSCs with employees in the
unit represented by the Union.Works, 108 NLRB 1537, 1541 (1954), enfd. 217 F.2d 593(4th Cir. 1954), since ‚‚a labor organization™s right to rel-
evant information is not dependent upon the existence ofsome particular controversy or the need to dispose of some
recognized problem.™™ (Citations omitted.) Oil Workers Local6-418 v. NLRB, 711 F.2d 348, 361 (D.C. Cir. 1983). Con-sequently, Respondent cannot justify its refusal to provide
PSCs to the Union on the general ground that the request for
them had not been made until after impasse had been as-
serted.Furthermore, as stated in counsel™s above-quoted October19 letter, article 13.05 had been one of the subjects contribut-
ing to the overall July 26 deadlock in negotiations. Given the
foregoing description of what the Act contemplates for the
negotiating process following an impasse, that article™s lan-
guage would naturally be one area where one or both parties
might be able to modify positions as a basis for restarting
negotiations. Thus, there is no inherent illogic in the Union™s
request for copies of existing PSCs, even though none had
been requested prior to July 26. That is, as an incident to for-
mulating proposals which might remove the obstacle of an
overall deadlock in negotiations, there would be an inherent
logic in a bargaining agent™s desire to inspect documents rel-
evant to a subject that led to an asserted impasse, so that it
could determine what modifications in its existing pro-
posal(s), if any, might be presented to an employer.Not only can it not be concluded that lack of good faithcan be naturally inferred from a postimpasse request for rel-
evant information, but in this case specific evidence regard-
ing the basis for the Union™s request for all existing PSCs
precludes any conclusion that its request had been made in
other than good faith. National Representative Mathis L.
Dunn Jr., the Union™s chief negotiator, testified that prior to
negotiations, he had no particular reason to challenge Re-
spondent™s representations that it was not eroding contract
terms in PSCs which it had negotiated and executed with
unit employees. Nonetheless, he pointed out, ‚‚we have seen
across the country a move where personal service contracts
are taking on more latitude than was intended by the lan-
guage of Section 13.05™™ and, once the subject was brought
into focus during the negotiations, ‚‚I was concerned about
what [Respondent] was doing in light of the fact that we had
not reviewed those documents in the history of the relation-
ship.™™ Furthermore, Dunn testified that certain statements
made by Respondent™s negotiators ‚‚relative to what was
contained in the™™ PSCs and, given the added ‚‚fact that we
could not resolve our concerns at the bargaining table,™™ led
him to become ‚‚concerned about future employees.™™It is not material whether Dunn™s concerns may prove un-warranted once exiting PSCs are inspected by the Union.
‚‚The ‚discovery™ standard of relevancy applies precisely be-
cause the union cannot decide what role it will seek to play
until it obtains concrete, adequate information.™™ FloridaSteel Corp. v. NLRB, 601 F.2d 125, 129 (4th Cir. 1979). Insum, there is no basis for concluding that the Union™s request
for copies of all existing PSCs had been made in other than
good faith, simply because it had not been made until after
impasse had been advanced.A second ground on which Respondent contestsproducibility of existing PSCs is, as recited in its October 19
letter, that they contain confidential information, disclosure
of which would invade the privacy of employees party tothem. Yet, there is no evidence that any one of those em-ployees had ever ‚‚made any request to [Respondent] that it
refrain from disclosing personal [service contract] informa-
tion.™™ NLRB v. Illinois-American Water Co., 933 F.2d 1368,1378 (7th Cir. 1991). Nor is there any evidence that Re-
spondent had assured even a single employee-party to a PSC
that its terms would be kept confidential, much less that
those terms would not be revealed to the employees™ statu-
tory bargaining agent. Finally, there is no evidence which
would support a contention, nor conclusion, that the Union
would likely make an improper use of PSCs disclosed to it.Given the policy bases underlying bargaining agents™ rightto relevant information, it would not be consistent with the
principles of collective bargaining under the Act to allow an
employer, or even a unit employee, to preclude disclosure of
relevant information which goes to ‚‚the core of the em-
ployer-employee relationship,™™ Curtiss Wright Corp. v.NLRB, supra, on the basis of a generalized assertion of con-fidentiality or privacy. To be sure, there is a place under the
Act for both of those concepts. But, based on the evidence
presented in this proceeding, this is not one of them.2There-fore, I conclude that by failing and refusing to provide copies
of PSCs executed by bargaining unit employees, as requested
by the Union in its letters of August 24 and September 21,
Respondent violated Section 8(a)(5) and (1) of the Act.Turning to the General Counsel™s alternative allegations,given the current state of the law it is difficult to predict
what resolution the Board might require under the second
one. That allegation proceeds from the possible conclusion
that a genuine impasse had been reached on July 26. It then
challenges implementation of Respondent™s postimpasse
merit increases, as well as the negotiation and execution ofPSCs with employees hired after that date, on the basis of
the doctrine enunciated in Colorado-Ute Electric Assn., 295NLRB 607 (1989), enf. denied 939 F.2d 1392 (10th Cir.
1991), cert. denied sub nom. Electrical Workers IBEW Local111 v. Colorado-Ute Electrical Assn., 112 S.Ct. 2300 (1992).As that citation reveals, the Colorado-Ute doctrine was notaccepted by the United States Court of Appeals for the 10th
Circuit. Nor was it adopted by the United States Court of
Appeals for the District of Columbia in NLRB v. McClatchyNewspapers, 964 F.2d 1153 (1992). Of course, as the Gen-eral Counsel points out, I am obliged to follow the Board™s
decisions, leaving it to the Board to make its own peace with
the circuit courts of appeals. In this situation, however, the
Board™s position is no longer as certain as was the fact in
the immediate wake of Colorado-Ute. For, by notice to par-ties dated July 17, 1992, the Board invited statements of po-
sition on that doctrine and, presumably, is evaluating its con-
tinued viability. No decision has issued as a result of the no-
tice™s invitation for statements. In consequence, there is no
basis for concluding whether the Colorado-Ute doctrine con-tinues to be accepted by the Board, based on a rationaleVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00142Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 143RETLAW BROADCASTING CO.more acceptable to the 10th and District of Columbia Cir-cuits, or whether, instead, the Board will modify that doc-
trine, or perhaps abandon it altogether, so that it no longerapplies to facts such as those presented in the instant case
or, alternatively, applies differently than would be the fact
under Colorado-Ute.Fortunately, it is not necessary to address those possibili-ties, since I conclude that the predicate for the General
Counsel™s alternative allegationŠexistence of a valid im-
passeŠdid not exist on July 26. Accordingly, I shall dismiss
that alternative allegation. Furthermore, I deny the motion to
amend the complaint made in the General Counsel™s brief.
By it, the General Counsel seeks to add an allegation that
Respondent further violated Section 8(a)(5) and (1) of the
Act by implementing merit increases in amounts exceeding
those specified in its final offer. That motion to amend, how-
ever, is also predicated on an underlying conclusion that a
valid impasse had been reached. As stated above, and as ex-
plained below, I conclude that there was no valid impasse.
As a result, there is nothing to be gained by, first, granting
a motion to amend and, then, dismissing the allegation added
by that amendment.The General Counsel™s principal allegation is that PSCsare not a mandatory subject of bargaining, as defined in
NLRB v. Borg-Warner Corp., 356 U.S. 342 (1958), and,thus, while Respondent had been free to make proposals con-
cerning their negotiation and execution directly with unit em-
ployees, it could not bargain to a valid impasse concerning
them that would allow it to, then, implement its last offer of
July 26. Of course, it is settled that where an impasse has
been created, even in part, by insistence on bargaining about
a permissive subject, such an impasse is not valid under the
Act, Idaho Statesman v. NLRB, 836 F.2d 1396, 1400 (D.C.Cir. 1988), and none of the terms of a final offer predicated
on such an improper impasse can be lawfully implemented.
Boise Cascade Corp., 253 NLRB 462 (1987).An employer™s proposal that it be allowed to negotiate di-rectly with the unit employees, or some of them, concerning
one or more of their ‚‚wages, hours, and other terms or con-
ditions of employment,™™ within the meaning of Section 8(d)
of the Act, cannot be classified as a mandatory subject to
bargaining within the meaning of NLRB v. Borg-WarnerCorp., supra. Under Section 9(a) of the Act, the bargainingagent of employees in an appropriate unit is ‚‚the exclusive
representative[ ] of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay,
wages, hours of employment, or other conditions of employ-
ment.™™ (Emphasis added.) ‚‚To allow direct bargaining
would eviscerate the mandate of Section 9(a) of the Act that
representatives duly elected by majority vote be the exclusive
bargaining agent of all the employees in a bargaining unit.™™
Hajoca Corp. v. NLRB, 872 F.2d 1169, 1176 (3d Cir. 1989).Direct bargaining with one or more represented employees,
rather than with their statutory bargaining agent, ‚‚substan-
tially modifies the collective bargaining system provided for
in the statute by weakening the independence of the ‚rep-
resentative™ chosen by [those] employees.™™ NLRB v. Borg-Warner Corp., supra at 350. See also Medo Photo SupplyCorp. v. NLRB, 321 U.S. 674 (1944).As a result, although an employer may lawfully make pro-posals for direct bargaining, or for limited direct bargaining,
with unit employees, it cannot create a valid impasse by suchbargaining. For, ‚‚a license for the employer to go to impasseover whether it has to deal with [a statutory bargaining
agent] ... is the antithesis of good faith collective bargain-
ing, which requires the employer to accept the legitimacy of
the union™s role in the process.™™ Toledo TypographicalUnion v. NLRB, 907 F.2d 1220, 1224 (D.C. Cir. 1990). Seealso Newspaper Guild Local 9 v. NLRB, 938 F.2d 284, 289(D.C. Cir. 1991).To be sure, Respondent regards its PSCs™ terms as en-hancement, as opposed to replacement, of the terms of any
collective-bargaining contract with the Union. Yet, even if
that is completely accurate, the difference is one of degree,
rather than of kind. Inherently, even bargaining for enhanced
contractual terms ‚‚eviscerate[s] the mandate of Section 9(a)
of the Act,™™ Hajoca Corp. v. NLRB, supra, by ‚‚substantiallymodif[ying] the collective bargaining system provided for in
the statute by weakening the independence of the ‚representa-
tive™ chosen by the employees.™™ NLRB v. Borg-Warner,supra.Furthermore, its final proposed modification of article13.05 would allow Respondent greater latitude in directly
bargaining for PSCs than merely adding to whatever contrac-
tual terms may ultimately be agreed on in a contract. For that
proposal expressly measures PSC terms against those of any
contract under a standard of ‚‚when considered a whole[.]™™
Inherently, that standard allows negotiation of some PSC
terms less favorable to employees party to PSCs than those
in the contact, so long as those less favorable terms are off-
set by other ones more favorable than contractual terms. In
short, the practical effect of that proposal is to permit Re-
spondent to reopen and renegotiate on an individual basis
some provisions already agreed on and embodied in a written
contract with the Union. In consequence, Respondent™s final
proposed article 13.05 is not so benign for the bargaining
process as its portrays.It is accurate that Respondent has not been opposed to al-lowing a representative of the Union to be present whenever
a PSC is negotiated directly with a unit employee. But its
willingness to allow union presence has been contingent on
a request by the employee involved in those direct negotia-
tions. Permitting a unit employee to make that type of deci-
sion, as to whether to have the Union present during direct
bargaining for a PSC, is effectively ‚‚the precise equivalent
to demanding proof again of its authority to represent ...

that employee.™™ Bethlehem Steel Co., 133 NLRB 1347, 1364(1961), affd. in relevant part Shipbuilders v. NLRB, 320 F.2d615 (3d Cir. 1963), cert. denied 375 U.S. 984 (1964).Were the Union to agree to Respondent™s final offer,moreover, there would seemingly be no room for the Union
to exercise its representative function with regard to pro-
posed modifications diminishing particular terms in any col-
lective-bargaining contract between the parties. So long as
any such diminished contractual terms were offset by en-
hanced other terms, leaving the PSC more favorable ‚‚con-
sidered as a whole,™™ or so long as the PSC exceeded the
contractual salary minimum by 20 percent, then the Union
would have no basis for objecting to even a PSC with terms
that eviserated portions of the collective-bargaining contract
regarded by the Union as significant. Instead, the Union
would be relegated to the role of spectator at possible piece-
meal renegotiation of a contract on which it had already once
reached agreement with Respondent.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00143Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3It is standard remedial procedure to permit the bargaining agentto make the final determination as to whether or not to seek rescis-
sion of unilateral changes which have benefited employees whom it
represents. See, e.g., Herman Sausage Co., 122 NLRB 168 (1958),enfd. 275 F.2d 229 (5th Cir. 1960), and East Belden Corp., 239NLRB 776, 797 (1978). Thus, Respondent is not allowed to make
that determination and, even if it did rescind those unilaterally grant-
ed increases and negotiated PSCs with employees hired after July
26, that would not satisfy the criteria for repudiation of these unfair
labor practices, as set forth in Passavant Memorial Area Hospital,237 NLRB 138 (1978).Obviously, as a general proposition, high visibility em-ployees are entitled to seek whatever compensation the mar-
ket will bear. Equally obviously, to remain competitive Re-
spondent needs to be able to compete for the services of such
employees. Yet, the Union has not been oblivious to that sit-uation. So far as the record discloses, historically it has ac-
commodated the search of the one, and the need of the other,
within the framework of the bargaining process contemplated
by the Act. And, so far as the evidence shows, the Union
remains willing to continue doing so. But to protect its own
statutory representative status, as well as the efficacy of
whatever contractual terms may eventually be agreed on, the
Union seeks agreement on the boundries of whatever extra-
statutory direct bargaining, and inherent diminution of its
own representative status, it is willing to allow. The Act pro-
tects its right to do so. Bargaining to impasse about that sub-
ject ‚‚is the antithesis of good faith collective bargaining,™™
Toledo Typographical Union v. NLRB, supra, and unilateralimplementation of the terms of a final proposal concerning
it violates Section 8(a)(5) and (1) of the Act.In that respect, it should be noted that a proposal for directbargaining with unit employees differs from proposals for
management-rights provisions. The latter allow an employer
to take action during a contract™s term, without further bar-
gaining or notice to a bargaining agent, on its own initiative.
In a sense, so, too, does a proposal for direct bargaining with
unit employees. Action under management-rights provisions,
however, does not involve supplemental or additional bar-
gaining with unit employees concerning an employer™s ac-
tion. It contemplates no more than action taken by an em-
ployer on the basis of its own decision to do so. In contrast,
negotiation of PSCs inherently requires bargaining with indi-
vidual unit employees. They are necessarily a party to what-
ever action the employer ultimately takes. And to the extent
that such negotiations and resultant employer action involve
mandatory bargaining subjects, the negotiation of PSCs nec-
essarily invades an area reserved under the Act for exclusive
bargaining representatives.Respondent argues that PSCs had been only a tangentialaspect of the purported July 26 impasse. According to it,
union security had been, as its vice president and general
manager Drilling testified, ‚‚99.9 percent to 100 percent of
the issue at the table.™™ Asked specifically if the Union™s
final proposal pertaining to article 13.05 would have been ac-
cepted by Respondent had the Union agreed to Respondent™s
union-security proposal, however, Drilling conceded, ‚‚not
with the more favorable conditions, because then you™d have
the severance package and you™d have the percentage in-
creases on top of the personal service contracts.™™ Accord-
ingly, there is no basis for concluding that the deadlock over
modifying article 13.05 had not been an element of the over-
all deadlock occurring on July 26 and, as counsel™s October
19 letter acknowledges, an element of the impasse asserted
after that date by Respondent.Respondent filed a prehearing brief, moving for dismissalof the complaint. To the extent that it is based on the Gen-
eral Counsel™s alternative no. 2 allegation, I grant that mo-
tion. Since I conclude that Respondent violated Section
8(a)(5) and (1) of the Act by unilaterally granting merit wage
increases and by negotiating and executing PSCs with em-
ployees hired after July 26, because there was no valid im-
passe on that date or thereafter, however, I deny the portionof Respondent™s motion directed to the General Counsel™s al-ternative no. 1.CONCLUSIONSOF
LAWRetlaw Broadcasting Company, a subsidiary of Retlaw En-terprises, Inc., d/b/a KJEO-TV has committed unfair laborpractices affecting commerce by refusing to provide relevant
information requested by American Federation of Television
and Radio Artists, AFLŒCIOŠthe exclusive representative
under Section 9(a) of the Act of employees in an appropriate
bargaining unit of[a]ll full time and regular part-time Artists who partici-pate in television programs broadcast over the facilities
of Respondent that are produced by Respondent (or are
produced by others using Respondent™s facilities),
whether such broadcasts be live, filmed, taped, or other-
wise pre-recorded or prepared in advance of broadcast;
excluding all other employees, all nonperforming em-
ployees of Respondent such as secretaries, receptionists,
or salespersons, who are not employed more than twice
a year on commercials except where auditions have
been held among Artists or the advertising account
would otherwise be jeopardized, personnel whose ap-
pearance is incidental to the performance and whose
primary function is to provide atmospheric effect,
guards, and supervisors as defined in the ActŠand, further, by bargaining to impasse concerning a non-mandatory subject, by unilaterally granting merit wage in-
creases to employees in that unit after July 26, 1993, and by
negotiating PSCs with employees in that unit hired after July
26, 1993, at a time when no valid impasse in bargaining ex-
isted, in violation of Section 8(a)(5) and (1) of the Act.THEREMEDYHaving concluded that Retlaw Broadcasting Company, asubsidiary of Retlaw Enterprises, Inc., d/b/a KJEO-TV en-
gaged in certain unfair labor practices, I shall recommend
that it be ordered to cease and desist therefrom and, further,
that it be ordered to take certain affirmative action to effec-
tuate the policies of the Act. With respect to the latter, it
shall be ordered to supply American Federation of Television
and Radio Artists, AFLŒCIO with copies of all existing per-
sonal service contracts with unit employees, as requested by
that labor organization in its letters of August 24 and Sep-
tember 21, 1993, and, further, if requested to do so by that
labor organization, shall rescind all post-July 26, 1993 merit
pay increases and personal service contracts executed with
unit employees hired after that date.3VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00144Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 145RETLAW BROADCASTING CO.4If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Retlaw Broadcasting Company, a sub-sidiary of Retlaw Enterprises, Inc., d/b/a KJEO-TV, Fresno,
California, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Bargaining to impasse about the permissive bargainingsubject of personal service contracts, and about any other
subject not encompassed by Section 8(d) of the National
Labor Relations Act, with American Federation of Television
and Radio Artists, AFLŒCIO the exclusive representative of
all employees in the appropriate bargaining unit of:All full time and regular part-time Artists who partici-pate in television programs broadcast over the facilities
of Retlaw Broadcasting Company, a subsidiary of
Retlaw Enterprises, Inc., d/b/a KJEO-TV that are pro-
duced by it (or are produced by others using its facili-
ties), whether such broadcasts be live, filmed, taped, or
otherwise pre-recorded or prepared in advance of
broadcast; excluding all other employees, all non-per-
forming employees of Retlaw Broadcasting Company, a
subsidiary of Retlaw Enterprises, Inc., d/b/a KJEO-TV
such as secretaries, receptionists, or salespersons, who
are not employed more than twice a year on commer-
cials except where auditions have been held among Art-
ists or the advertising account would otherwise be jeop-
ardized, personnel whose appearance is incidental to the
performance and whose primary function is to provide
atmospheric effect, guards, and supervisors as defined
in the Act.(b) Unilaterally implementing terms of an asserted finalbargaining offer when no valid impasse exists in negotiations
with the above-named labor organization, as the representa-
tive of all employees in the above-described appropriate bar-
gaining unit.(c) Refusing to promptly furnish the above-named labororganization with copies of all existing personal service con-
tracts, as requested in that labor organization™s letters of Au-
gust 24 and September 21, 1993, which is relevant informa-
tion necessary for it to perform its responsibilities as the bar-
gaining agent for all employees in the above-described ap-
propriate bargaining unit.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the National Labor Relations
Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Bargain in good faith with the above-named labor or-ganization as the exclusive bargaining representative of all
employees in the appropriate bargaining unit described in
paragraph 1(a), above, and embody any agreement reached in
a written contract.(b) Immediately supply the above-named labor organiza-tion with all existing personal service contracts with employ-
ees in the appropriate bargaining unit described in paragraph
1(a), above, as requested in that labor organization™s letters
of August 24 and September 21, 1993.(c) If requested by the above-named labor organization, re-scind merit wage increases granted after July 26, 1993, to
employees in the appropriate bargaining unit described in
paragraph 1(a), above, and, further, personal service contracts
executed with employees in that appropriate bargaining unit
who were hired after July 26, 1993.(d) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll, busi-
ness and other records necessary to verify rescission of any
merit wage increases requested by the above-named labor or-
ganization.(e) Post at its Fresno, California facility copies of the at-tached notice marked ‚‚Appendix.™™5Copies of the notice onforms provided by the Regional Director for Region 32, after
being signed by the Respondent™s authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint and amend-ment to complaint be, and are, dismissed insofar as they al-
lege violations of the Act not found here.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
bargain to impasse about the permissivebargaining subject of personal service contracts, nor about
any other subject not encompassed by Section 8(d) of the
Act with American Federation of Television and Radio Art-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00145Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ist, AFLŒCIO as the exclusive representative of all employ-ees in the appropriate bargaining unit of:All full time and regular part-time Artists who partici-pate in television programs broadcast over the facilities
of Retlaw Broadcasting Company, a subsidiary ofRetlaw Enterprises, Inc., d/b/a KJEO-TV that are pro-
duced by it (or are produced by others using its facili-
ties), whether such broadcasts be live, filmed, taped, or
otherwise pre-recorded or prepared in advance of
broadcast; excluding all other employees, all non-per-
forming employees of Retlaw Broadcasting Company, a
subsidiary of Retlaw Enterprises, Inc., d/b/a KJEO-TV
such as secretaries, receptionist, or salespersons, who
are not employed more than twice a year on commer-
cials except where auditions have been held among Art-
ists or the advertising account would otherwise be jeop-
ardized, personnel whose appearance is incidental to the
performance and whose primary function is to provide
atmospheric effect, guards, and supervisors as defined
in the National Labor Relations Act.WEWILLNOT
unilaterally implement the terms of an as-serted final bargaining offer when no valid impasse exists in
negotiations with the above-named labor organization, as the
representative of all employees in the above-described appro-
priate bargaining unit.WEWILLNOT
refuse to promptly furnish the above-namedlabor organization with copies of all existing personal servicecontracts, as requested in that labor organization™s letters ofAugust 24 and September 21, 1993, which is relevant infor-
mation necessary for it to perform its responsibilities as the
bargaining agent for all employees in the above-described
appropriate bargaining unit.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of any of your rights
set forth above which are guaranteed by the Act.WEWILL
bargain in good faith with American Federationof Television and Radio Artist, AFLŒCIO as the exclusive
bargaining representative of all employees in the appropriate
bargaining unit described above, and embody any agreement
reached in a written contract.WEWILL
immediately supply the above-named labor orga-nization with all existing personal service contracts with em-
ployees in the above-described appropriate bargaining unit,
as requested in that labor organization™s letters of August 24
and September 21, 1993.WEWILL
, if requested by the above-named labor organiza-tion, rescind merit wage increases granted after July 26,
1993, to employees in the above-described appropriate bar-
gaining unit and, if requested by the above-named labor or-
ganization, WEWILL
rescind personal service contracts exe-cuted with employees in that appropriate bargaining unit who
were hired after July 26, 1993.RETLAWBROADCASTINGCOMPANY, ASUB
-SIDIARYOF
RETLAWENTERPRISES, INC., D/B/AKJEO-TVVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00146Fmt 0610Sfmt 0610D:\NLRB\324.013APPS10PsN: APPS10
